Appeal from a decision of the Workers’ Compensation
Board, filed May 1, 1979, which denied claimant’s request for reconsideration of a decision of the Workers’ Compensation Board, filed June 22, 1978, reversing a Workers’ Compensation Law Judge’s decision, dated June 23, 1977, which directed the Aggregate Trust Fund to pay the claimant additional dependency benefits for the period June 18, 1961 to September 6, 1965. The request for reconsideration contained no Valid reason for such reconsideration. The evidence on which the board’s decision was based was in no way contradicted. In view of this, the denial of reconsideration was *701justified and was not arbitrary or capricious. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Main, Mikoll and Herlihy, JJ., concur.